DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 12 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishima et al. (Pub. No.: US 2005/0027420 A1).
Regarding claim 1, Fujishima discloses a method for determining object position information indicative of the position (target excavation surface, ¶ 111), comprising at least the horizontal position (target excavation surface on a horizontal plane, ¶ 111 and TG, FIG. 7), of an object that is intended to be removed using an object removal machine (1, FIG. 2), said method 
 	arranging said implement such that at a position of at least a portion thereof has a determinable relation to the position of said object (¶ 111);
 	determining the position of said implement (S50, FIG. 6); and 
 	determining said object position information using said position of said implement (S60, FIG. 6 and “…measuring a three-dimensional position of an operating mechanism of the construction machine and display means for displaying a positional relationship between the three-dimensional target landform and the operating mechanism in accordance with a measured result of the position measuring means…”¶ 13).

Regarding claim 2, Fujishima discloses the method, wherein said method comprises positioning said working machine relative to said object such that said implement can be positioned adjacent to said object, preferably such said implement can reach and/or superimpose said object (FIGS. 17, 18).

Regarding claim 3, Fujishima discloses the method, wherein said feature of arranging the implement such that the position of at least a portion thereof has a determinable relation to the position of said object comprises arranging the implement such that the position of at least a portion of said implement corresponds to the position of said object (¶ 13).

Regarding claim 4, Fujishima discloses the method, wherein said feature of arranging the implement such that at a position of at least a portion thereof has a determinable relation to a position of said object comprises arranging the such that at least a portion of said implement is in contact with said object (B, FIG. 18).

Regarding claim 12, Fujishima discloses the method, wherein the object comprises a plurality of objects, and wherein determining said object position information comprises determining said object position information for each of said plurality of objects for determining an object position information set indicative of at least the horizontal position of each one of a plurality of objects that are intended to be removed using an object removal machine, said method further comprising: for each one of said objects, determining object position information for that object using a method according to any one of the preceding claims, and adding said object position information for each of said plurality of objects to said object position information set (G, FIG. 17).

Regarding claim 13, Fujishima discloses the method, wherein said method further comprises issuing an object position signal, containing said object position information, from said working machine (¶ 13).

Regarding claim 14, Fujishima discloses the method, wherein said method comprises issuing said object position signal to said object removal machine (¶ 13).

Regarding claim 15, Fujishima discloses said method comprising: receiving said object position information, moving said object removal machine to said object using said object position information, and removing said object using said object removal machine (FIG. 18).

Regarding claim 16, Fujishima discloses the method, wherein said feature of receiving object position information comprises receiving said object position information set (¶ 13).

Regarding claim 17, Fujishima discloses the method, wherein said method comprises a determining a path for said object removal machine along which said object removal machine can be moved in order to be able to remove at least a plurality of said objects (TL, FIG. 21).

Regarding claim 18, Fujishima discloses the method, wherein said method comprises determining the amount of objects in said object position information set (G, FIG. 21).

Regarding claim 19, Fujishima discloses the method wherein said method comprises determining the total size and/or total weight of the amount of objects in said object position information set (G, FIG. 21).

Regarding claim 20, Fujishima discloses the method wherein said object removal machine is a fragmenting machine comprising a fragmenting tool, preferably a hydraulic hammer, wherein said feature of removing said object comprises fragmenting said object by operating said fragmenting tool (7, FIG. 2).
Regarding claim 21, Fujishima discloses a control unit for determining object position information indicative of the position, comprising at least the horizontal position, of an object intended to be removed using an object removal machine (target excavation surface on a horizontal plane, ¶ 111 and TG, FIG. 7), said control unit being adapted to:
 	receive a signal indicative of that at least a portion of an implement of a working machine, being different from said object removal machine, is in a position with a determinable relation to the position of said object (¶ 111);
receive a signal indicative of the position of at least said portion of said implement (S50, FIG. 6), and  
 	determine said object position information using said position of said implement (S60, FIG. 6 and “…measuring a three-dimensional position of an operating mechanism of the construction machine and display means for displaying a positional relationship between the three-dimensional target landform and the operating mechanism in accordance with a measured result of the position measuring means…”¶ 13).

Regarding claim 22, Fujishima discloses the control unit, wherein said control unit is adapted to issue a signal so as to arrange the implement such that at a position of at least a portion thereof has a determinable relation to a position of said object (S365, FIG. 16).

Allowable Subject Matter
Claims 5 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/TYLER J LEE/Primary Examiner, Art Unit 3663